Order entered May 22, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00157-CV

CBIF LIMITED PARTNERSHIP, COLUMBIA AIRPORT, LLC, AND STEVE FLORY,
                            Appellants

                                               V.

TGI FRIDAY'S INC., LBD CORPORATION, TGIF/DFW PARTNER, LLC, TGIF/DFW
      MANAGER, LLC, TGIF/DFW TERMINAL A RESTAURANT, DOMAIN
ENTERPRISES, INC., TGIF/DFW RESTAURANT JOINT VENTURE, LOUIS STURNS,
 NORMA ROBY, ERMA JOHNSON HADLEY, RSH CONCESSIONS, LLC, ET AL.,
                               Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-04730

                                           ORDER
       We GRANT court reporter Antionette Reagor’s May 19, 2015 request for extension of

time to file record and ORDER the reporter’s record be filed no later than June 22, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE